GREG        ABBOTT


                                                June 23,2006


Mr. Michael W. Behrens, P.E.                            Opinion No. GA-0440
Executive Director
Texas Department of Transportation                      Re: Installation of cameras on state highway
125 East I I th Street                                  rights-of-way to enforce compliance with traffic-
Austin, Texas 78701-2483                                control signals (RQ-0427-GA)

Dear Mr. Behrens:

        You ask whether the Texas Department of Transportation (the "department") has authority
to place cameras on state highway rights-of-way to enforce compliance with traffic-control signals.'
You also ask whether the department may permit local authorities to install camera equipment on
state highway rights-of-way for this purpose.

         A "traffic-control signal" is "a manual, electric, or mechanical device that alternately directs
traffic to stop and to proceed." TEX.TRANSP.CODEANN.§ 541.304(3) (Vernon 1999). A vehicle
operator must stop at a red light, see id.5 544.007(d) (Vernon Supp. 2005), and the failure to stop
is a misdemeanor offense. See id. 5 542.30 1 (Vernon 1999).

        A photographic traffic monitoring system typically consists of a camera located upstream of
an intersection regulated by a traffic-control signal. See CESARQUIROGA,         P.E., EDGARKRAUS,
IDAVAN SCHALKWYK,         AND JAMESBONNESON,        P.E., RED LIGHTRUNNING-A POLICYREVIEW
(Mar. 2003) (Texas Transportation Institute, Texas A&M University S y ~ t e mat) ~30-3 1. Apavement
sensor is located just before the stop line. See id. The camera becomes active after the signal turns
red and photographs the license plate of a vehicle that runs the red light, thus making it possible to
identify the vehicle owner. See id. A second camera may be located downstream of the intersection
to photograph the vehicle's driver. See id. A photographic traffic monitoring system thus provides
information that assists law enforcement officers and agencies to enforce traffic control laws.

        You ask a general question about the department's authority to place cameras on state
highway rights-of-way to enforce compliance with traffic-control signals and do not inquire about
a particular enforcement plan. See Request Letter, supra note 1, at I. Accordingly, we address your
question in general terms.


          'Letter from Mr. Michael W. Behrens, P.E., Executive Director, Texas Department of Transportation, to
Honorable Greg Abbott, Attorney General of Texas (Dec. 20,2005) (on file with the Opinion Committee, also available
at http:l/www.oag.state.tx.us) [hereinafter Request Letter].

        'Available at http:/limr.tamu.edu/projects/RLWPublications.htm
                                                                    (last visited June 23, 2006).
Mr. Michael W. Behrens, P.E. - Page 2                  (GA-0440)



       The department is governed by the Texas Transportation Commission (the "commission").
See TEX.TRANSP.CODEANN.8 201.201 (Vernon 1999). The legislature has vested authority in the
commission to provide for a state highway system. See id. $5 20 1.101, .103, .I04 (Vernon 1999
& Supp. 2005). The commission "shall plan and make policies for the location, construction, and
maintenance of a comprehensive system of state highways and public roads" and "shall designate
as part of the state highway system a highway that it determines is necessary for the proper
development and operation of the system." Id. 5 201.103(a)-(b) (Vernon Supp. 2005). The
commission may "lay out, construct, maintain, and operate a modern state highway system" in order
to "promote public safety, facilitate the movement of traffic, preserve the public's financial
investment in highways, [and] promote the national defense." Id. 5 203.002(a)(l) (Vernon 1999).

         Pursuant to the commission's broad authority over the state highway system, the department
may install cameras on state highway rights-of-way to assist in promoting public safety, facilitating
the movement of traffic, and otherwise implementing its powers and duties with respect to state
highways. The department, in cooperation with certain cities, has already installed photographic
equipment on highway rights-of-way and elsewhere in the cities as part of an "Intelligent Traffic
System" designed to provide motorists with information about travel times, to permit quicker
response times for emergency personnel, and otherwise to manage traffic.' The department may also
install cameras on state highway rights-of-way to monitor compliance with traffic-control signals,
thus assisting law enforcement officers and entities to enforce traffic laws and to provide for the
public safety on state highways.

        You also ask whether the department may permit local authorities to install camera
equipment on state highway rights-of-way to enforce compliance with traffic-control signals. A
"local authority," which includes a county, a municipality, and any other local entity authorized to
enact traffic laws under the laws of this state, "may not place or maintain a traffic-control device on
a highway under the jurisdiction of the Texas Department of Transportation without that
department's permission." Id. 5 544.002(c); see id. 5 541.002(3)(A) (defining "local authority").
Transportation Code section 221.002 provides that the commission and a municipal governing
body may agree to: "(1) provide for the . . . control, supervision, and regulation of a designated state
highway in the municipality; and (2) establish the respective liabilities and responsibilities of the
commission and the municipality under the agreement." Id. 5 221.002. The department has
moreover adopted a rule stating the circumstances when the department "may install, maintain, and
operate traffic signals on the state highway system" in unincorporated areas and in incorporated
cities. See 43 TEX.ADMIN.CODE5 25.5 (2006) (Tex. Dep't of Transp., Installation, Operation, and
Maintenance of Traffic Signals). The department has statutory authority to permit local authorities
to install traffic-control signals on state highway rights-of-way. Pursuant to this authority, it may
permit local entities to install camera equipment to monitor compliance with traffic-control signals
for the purpose of enforcing traffic laws.



          3See Traffic Management Systems (ITS) for Amarillo, at http:l/amaits.dot.state.tx.us/;   Dallas, Fort Worth, at
http://dfwtraffic.dot.state.tx.us/;El Paso, athttp://www.transvista.dot.state.tx.us/;
                                                                                  Houston, athttp://www.houstontranstar
.org/; and San Antonio, at http://www.transguide.dot.state.tx.us/ (last visited June 23,2006).
Mr. Michael W. Behrens, P.E. - Page 3       (GA-0440)



                                     S U M M A R Y

                      The Texas Department of Transportation may install cameras
              on state highway rights-of-way to monitor compliance with traffic-
              control signals for the purpose of enforcing traffic laws on state
              highways. The department may also permit local authorities to install
              camera equipment in connection with traffic-control signals on state
              highway rights-of-way for the same purpose.




                                            ~ t t o w ~ e n e rofa lTexas


KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee